(1) Appeal by defendant, as limited by Ms brief, from so much of an amended judgment of separation of the Supreme Court, Nassau County, entered October 22, 1971, as awarded plaintiff $5,000 as counsel fees and adjudged that all furniture and household effects in the marital home, with certain exceptions, are owned by the parties jointly, but awarded exclusive possession thereof to plaintiff; (2) cross appeal by plaintiff from so much of the amended judgment as limited her awards for alimony and cMld support to $100 per week and $170 per week, respectively, adjudged that defendant was the sole owner of certain items of personalty and directed delivery thereof to him, and did not grant plaintiff an equitable lien on the marital premises; and (3) a further appeal by defendant from an order of the same court, entered March 8, 1972, which granted plaintiff a counsel fee of $1,000 to oppose defendant’s appeal from the amended judgment and to prosecute her cross appeal therefrom. Order entered March 8, 1972 affirmed, without costs. No opinion. Amended judgment modified, on the facts, by increasing the award therein for child support to $200 per week. As so modified, amended judgment affirmed insofar as appealed from, without coste. In our opinion, the award for child support was inadequate to the extent indicated herein. After conclusion of an appeal, unless specially directed by the court, it is improper for counsel to address communications to the court in extension of argument. Such communications in tMs case have not been considered. Munder, Acting P. J., Martuseello, Latham, Gulotta and Christ, JJ., concur.